DETAILED ACTION
This office action is in response to the communication received on September 7, 2022 concerning application No. 16/663,412 filed on October 25, 2019.
	Claims 1, 3, and 6-22 are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/07/2022 regarding the 35 USC 112b rejection of claims 1, 3, and 6-21 have been fully considered. Applicants amendments have been entered and overcome the 35 USC 112b rejection of claims 1, 3, and 6-21 previously set forth. 
Applicant's arguments filed 09/07/2022 regarding the 35 USC 102 rejection of claims 1 and 17 and the 35 USC 103 rejection of claim 18 have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “a directionality indicator comprising a shape different than the body lumen such that the directionality indicator does not depict the body lumen, wherein an arrangement of one or more symbols within the directionality indicator points to a corresponding one or more of a plurality of directions with respect to the patient, based on the orientation of the intraluminal image”, examiner respectfully disagrees. Jackson et al (US 20030065265) previously recited for the rejection of claims 3 and 7 teaches the limitation set forth above. [0050] and figs. 4A-4C of Jackson disclose reference labels 84 which indicate the direction of the scan plane relative to the patient for the image 82. The combination of Altmann and Jackson would have been obvious to one of ordinary skill in the art before the effective filing date in order to teach the argued limitation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 18 recite the limitation “one or more symbols within the directionality indicator points to a corresponding one or more of a plurality of directions” which is considered indefinite. It is not clear to the examiner whether the directionality indicator actually points to a direction (similar to a hand on a clock pointing to a number) or if the pointing corresponds to the arrangement of symbols corresponding to a specific direction of the plurality of directions. For the purpose of this office action the interpretation of the limitation is that the arrangement of the symbols of the directionality indicator correspond to a specific direction of the plurality of directions and by displaying the symbol of the direction the directionality indicator is pointing to a direction.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6, 7, 15, 17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable by Altmann et al. (US 20060241445, hereinafter Altmann) in view of Jackson et al. (US 20030065265, as cited in the Applicant’s 03/24/2020 IDS, hereinafter Jackson).
Regarding claim 1, Altmann teaches an intraluminal imaging system (fig. 1, console 34), comprising: 
a processor circuit ([0155], “image processor 42”) configured for communication with an intraluminal imaging catheter ([0155], “reflected echoes are sent by transducers 40 over cables 33 through catheter 28 to an image processor 42”), wherein the processor circuit is configured to: 
receive a plurality of intraluminal images ([0109], “image processor generating a plurality of two-dimensional ultrasonic images of the target based on the signals transmitted by the ultrasonic sensor” where the target is the heart and the images are generated as a catheter moves through the heart. Additionally, see step 50 in fig. 3) obtained by the intraluminal imaging catheter ([0155], “reflected echoes are sent by transducers 40 over cables 33 through catheter 28 to an image processor 42” fig. 2 shows the transducer is a part of the distal tip of the catheter 28) during movement of the intraluminal imaging catheter through a body lumen of a patient (claim 21 explains that the plurality of images are obtained as the catheter is moved through a lumen. The example in this case being one of the chambers of the hearts);
determine an orientation with respect to the patient of each of the plurality of intraluminal images ([0155], “image processor 42 typically computes or determines position and orientation information” and [0188] discloses “icon 81 assists the physician in understanding the 3-D orientation of the projected image” and that icon 81 represents the anatomical structure being imaged which “is displayed with the same orientation as projected image 87 in real-time as catheter 28 is moved within the patient’s body”. By having icon 81 represent the anatomical structure being imaged Altmann is displaying the orientation of the image with respect to the anatomical structure of the patient, therefore the orientation of the image with respect to the patient is being determined); 
output, to a display (fig. 1, display 44) in communication with the processor circuit ([0169], “image processor displays one or more of these images to the physician”), a screen display comprising: 
an intraluminal image of the plurality of intraluminal images (fig. 6, [0188], “projected image 87” which is a projection of 2-D ultrasound image 85 also displayed in fig. 6, which was generated by the catheter 28, [0185], [0187]); and 
a directionality indicator (fig. 6, [0188], “orientation icon 81”) that points to a corresponding one or more of a plurality of directions with respect to the patient, based on the orientation of the intraluminal image (fig. 6, [0188], discloses the “orientation icon 81, typically having the shape of the imaged anatomical structure (a heart in this example, is displayed with the same orientation as the projection image 87 in real-time as catheter 28 is moved within the patient’s body” because icon 81 represents the anatomical structure being imaged within the patient the orientation of icon 81 is representative of the direction of the image plane with respect to the patient).
	Altmann does not specifically teach the directionality indicator comprises a shape different than the body lumen such that the directionality indicator does not depict the body lumen, wherein an arrangement of one or more symbols within the directionality indicator points to a corresponding one or more of a plurality of directions.
	However,
	Jackson in a similar field of endeavor teaches the directionality indicator comprises a shape different than the body lumen such that the directionality indicator does not depict the body lumen ([0050] and fig. 4A-4C discloses reference labels 84 that change relative to the image. The combination of the four reference labels is considered the directionality indicator which take up the shape of the image which is square and not the shape of the body lumen), wherein an arrangement of one or more symbols within the directionality indicator points to a corresponding one or more of a plurality of directions ([0050] and fig. 4A-4C show the symbols pointing to the corresponding directions. The A, P, Lat, and Med symbols 84 in the figures point to the Anterior, Posterior, Lateral, and Medical directions of the patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann to have the directionality indicator comprises a shape different than the body lumen such that the directionality indicator does not depict the body lumen. The motivation to apply the known technique of having the directionality indicator comprise a different shape than the body lumen of Jackson to the system of Altmann would be to allow for the predictable results of allowing for a generic shape that an individual not familiar with the body lumen being imaged will understand to be used.
Regarding claim 3, Altmann in view of Jackson teaches the system of claim 1, wherein the processor circuit is configured to output, via the screen display, respective images of the plurality of intraluminal images as set forth above. Altmann does not specifically teach each respective intraluminal image is rotated in the screen display based on the determined orientation, wherein the directionality indicator comprises the same orientation in the screen display for the respective images of the plurality of intraluminal images. 
However, 
Jackson further teaches each respective intraluminal image is rotated in the screen display based on the determined orientation, wherein the directionality indicator comprises the same orientation in the screen display for the respective images of the plurality of intraluminal images ([0048], “the image is oriented in a transducer up position when the transducer 12 is on the top or anterior side of the leg. After the transducer 12 is rotated around to the side of the leg, the image also rotates so that the top of the leg stays at the top of the display”, figs. 4D-4F shows that this process happens for each of the obtained images because figs. 4D-4F each represent a different obtained image. In regards to the directionality indicator staying in the same orientation, the directionality indicator of Altmann follows the orientation of the image in real-time. Therefore if the image is rotated so will the directionality indicator so if all of the images are rotated so that they have the same top position the directionality indicator will stay with the top facing up).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann in view of Jackson to have each respective image of the plurality of intraluminal images be rotated in the screen display based on the determined orientation. The motivation to apply the known technique of having each respective image of the plurality of intraluminal images be rotated in the screen display based on the determined orientation of Jackson to the system of Altmann in view of Jackson would be to allow for the predictable results of comparing movement of specific landmarks throughout multiple images each having the same reference frame.
Regarding claim 6, Altmann in view of Jackson teaches the system of claim 1, as set forth above. Altmann further teaches a user interface (fig. 1, pointing device 45) in communication with the processor circuit (fig. 1 shows that the pointing device 45 is connected to the image processor 42), wherein the processor circuit is configured to receive a user input via the user interface ([0169], “permitting the user to mark an image in such a way that a computer is able to locate the marks in the image”, [0164] describes that the image processor is a computer). 
Regarding claim 7, Altmann in view of Jackson teaches the system of claim 6, as set forth above. Altmann in view of Jackson does not specifically teach the processor circuit is configured to reorient at least one of the intraluminal image or the directionality indicator in the screen display, in response to the user input.
However, 
Jackson further teaches the processor circuit ([0043], “controller 20”) is configured to reorient at least one of the intraluminal image or the directionality indicator in the screen display, in response to the user input ([0043], “the user rotates the orientation of the image to any arbitrary angle using a track ball or other device on the user interface 24”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann in view of Jackson to have the user reorient the intraluminal image or the directionality indicator. The motivation to do this would be to allow the user to orient the display in a way that best suits the user’s medical analysis, as recognized by Jackson ([0043]).
Regarding claim 15, Altmann in view of Jackson teaches the system of claim 1, as set forth above. Altmann further teaches the intraluminal imaging catheter (fig. 1 shows that system 34 contains the catheter 28).
Regarding claim 17, Altmann teaches an intraluminal ultrasound imaging method (abstract), comprising: 
receiving, at a processor circuit ([0155], “image processor 42”) in communication with an intraluminal ultrasound imaging catheter ([0155], “reflected echoes are sent by transducers 40 over cables 33 through catheter 28 to an image processor 42”), a plurality of intraluminal ultrasound images ([0109], “image processor generating a plurality of two-dimensional ultrasonic images of the target based on the signals transmitted by the ultrasonic sensor” where the target is the heart and the images are generated as a catheter moves through the heart. Additionally, see step 50 in fig. 3) obtained by the intraluminal ultrasound imaging catheter ([0155], “reflected echoes are sent by transducers 40 over cables 33 through catheter 28 to an image processor 42” fig. 2 shows the transducer is a part of the distal tip of the catheter 28) during movement of the intraluminal ultrasound imaging catheter through a body lumen of a patient (claim 21 explains that the plurality of images are obtained as the catheter is moved through a lumen. The example in this case being one of the chambers of the hearts);
determining, by the processor circuit, an orientation with respect to the patient of each of the plurality of intraluminal ultrasound images ([0155], “image processor 42 typically computes or determines position and orientation information” and [0188] discloses “icon 81 assists the physician in understanding the 3-D orientation of the projected image” and that icon 81 represents the anatomical structure being imaged which “is displayed with the same orientation as projected image 87 in real-time as catheter 28 is moved within the patient’s body”. By having icon 81 represent the anatomical structure being imaged Altmann is displaying the orientation of the image with respect to the anatomical structure of the patient, therefore the orientation of the image with respect to the patient is being determined); and 
outputting, to a display (fig. 1, display 44) in communication with the processor circuit ([0169], “image processor displays one or more of these images to the physician”), a screen display comprising:  312018PF01115 
an intraluminal ultrasound image of the plurality of intraluminal ultrasound images (fig. 6, [0188], “projected image 87” which is a projection of 2-D ultrasound image 85 also displayed in fig. 6, which was generated by the catheter 28, [0185], [0187]); and 
a directionality indicator (fig. 6, [0188], “orientation icon 81”) that points to a corresponding one or more of a plurality of directions with respect to the patient, based on the orientation of the intraluminal image (fig. 6, [0188], discloses the “orientation icon 81, typically having the shape of the imaged anatomical structure (a heart in this example, is displayed with the same orientation as the projection image 87 in real-time as catheter 28 is moved within the patient’s body” because icon 81 represents the anatomical structure being imaged within the patient the orientation of icon 81 is representative of the direction of the image plane with respect to the patient).
	Altmann does not specifically teach the directionality indicator comprises a shape different than the body lumen such that the directionality indicator does not depict the body lumen, wherein an arrangement of one or more symbols within the directionality indicator points to a corresponding one or more of a plurality of directions.
	However,
	Jackson in a similar field of endeavor teaches the directionality indicator comprises a shape different than the body lumen such that the directionality indicator does not depict the body lumen ([0050] and fig. 4A-4C discloses reference labels 84 that change relative to the image. The combination of the four reference labels is considered the directionality indicator which take up the shape of the image which is square and not the shape of the body lumen), wherein an arrangement of one or more symbols within the directionality indicator points to a corresponding one or more of a plurality of directions ([0050] and fig. 4A-4C show the symbols pointing to the corresponding directions. The A, P, Lat, and Med symbols 84 in the figures point to the Anterior, Posterior, Lateral, and Medical directions of the patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Altmann to have the directionality indicator comprises a shape different than the body lumen such that the directionality indicator does not depict the body lumen. The motivation to apply the known technique of having the directionality indicator comprise a different shape than the body lumen of Jackson to the system of Altmann would be to allow for the predictable results of allowing for a generic shape that an individual not familiar with the body lumen being imaged will understand to be used.
Regarding claim 19, Altmann in view of Jackson teaches the system of claim 1, as set forth above. Altmann further teaches the body lumen comprises a tortuous shape such that, during the movement, a direction of the movement changes according to the tortuous shape ([0165] discloses that the target structure refers to one of a chamber of the heart, wall, surface, blood vessel, or other anatomical features. When the target is a chamber of the heart or a blood vessel the path of movement the catheter must follow in order to reach the target structure is one of a tortuous shape. The vasculature of a subject is considered to have a tortuous shape, for example fig. 1 shows an image of the heart along with some of the surrounding vasculature. As can be seen in fig. 1 the catheter 28 is required to make multiple turns in order to reach one of the chambers of the heart, therefore making the path tortuous, during movement, a direction of the movement changes according to the tortuous shape), and wherein the directionality indicator changes, based on the orientation corresponding to a respective intraluminal image of the plurality of intraluminal images, wherein the changes in the directionality indicator are a result of the changes in the direction of the movement according to the tortuous shape (fig. 6, [0188], discloses the orientation icon 81 is “displayed with the same orientation as the projection image 87 in real-time as catheter 28 is moved within the patient’s body”, meaning that as the catheter moves throughout the tortuous shape of the lumen the directionality indicator changes positions based on the movement of the catheter. All of the images the catheter generates while on its path are seen as the plurality of images).
	Regarding claim 20, Altmann in view of Jackson teaches the system of claim 1, as set forth above. Altmann further teaches the directionality indicator comprises an arrow, line, pointer, or text (fig. 6 shows that orientation indicator 81 includes at least a line).
Regarding claim 21, Altmann in view of Jackson teaches the system of claim 1, as set forth above. Altmann further teaches the directionality indicator is configured to identify the one or more of the plurality of directions with respect to the patient in relation to an arrangement of the intraluminal image in the screen display ([0188], “orientation icon 81…is displayed with the same orientation as projected image 87 in real-time” as the orientation (arrangement) of the image changes so does the orientation of icon 81 thereby showing the direction of the imaging plane).
	Regarding claim 22, Altmann in view of Jackson teaches the system of claim 1, as set forth above. Jackson further teaches the plurality of directions comprises a medial direction, a lateral direction, an anterior direction, or a posterior direction ([0050] discloses the orientation indicator includes the anterior, posterior, lateral, and medical directions).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Jackson as applied to claim 1 above, and further in view of Mo et al. (US 20130072795, hereinafter Mo).
Regarding claim 8, Altmann in view of Jackson teaches the system of claim 1, and intraluminal images as set forth above. Altmann in view of Jackson does not specifically teach the processor is configured to: perform an enhancement of the intraluminal image, in response to the user input; and modify the intraluminal image in the screen display based on the enhancement.
However, 
Mo in a similar field of endeavor teaches a processor (the electronic circuitry of system 100 in fig. 1) configured to: perform an enhancement of the image, in response to the user input ([0038], “the user interface is configured to allow the user to touch the ultrasound image 112 displayed on the touch screen 102 to provide the touch input”, [0040] describes that the touch inputs include different image processing functions to alter the ultrasound image 112); and 
modify the intraluminal image in the screen display based on the enhancement ([0039], “provide an updated display of the ultrasound image 112”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann in view of Jackson to perform an enhancement of the intraluminal image, in response to the user input; and modify the intraluminal image in the screen display based on the enhancement. The motivation to do this is to improve the ultrasound image, as recognized by Mo ([0041]).
Regarding claim 9, Altmann in view of Jackson and Mo teaches the system of claim 8, as set forth above. Mo further teaches wherein the enhancement comprises at least one of contrast, gain, focus, or brightness of the image ([0040] describes the image enhancements, two of which include brightness and contrast of the image). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system disclosed by Altmann in view of Jackson and Mo to have the enhancements include at least one of contrast, gain, focus, or brightness of the image. The motivation to do this is to improve the image, as recognized by Mo ([0041]).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Jackson as applied to claim 1 above, and further in view of Cai et al. (US 20150073279, as cited in the Applicant’s 03/24/2020 IDS, hereinafter Cai).
Regarding claim 10, Altman in view of Jackson teaches the system of claim 1, and a processor as set forth above. Altmann in view of Jackson does not teach the processor is configured to: perform an automatic measurement of the body lumen based on the intraluminal image; and output the automatic measurement via the screen display.
However, 
Cai in a similar field of endeavor teaches the processor (fig. 1, processor 106) is configured to: 
perform an automatic measurement (fig. 4, [0053], “include lumen area estimate and estimates of the maximum and minimum lumen diameter as indicated by the reference numeral 414”) of the body lumen based on the intraluminal image ([0053], “these estimates may be made for either (or both) of the cross sectional images 402 and 404); and 
output the automatic measurement via the screen display (fig. 4 shows that the area and diameter are displayed on the screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann in view of Jackson to have an automatic measurement of the body lumen based on the intraluminal image; and output the automatic measurement via the screen display. The motivation to apply the known technique of automatic measurement of the body lumen based on the intraluminal image; and output the automatic measurement via the screen display of Cai to the system of Altmann in view of Jackson would be to allow for the predictable results of  comparing the dimensions of the current vessel to the average dimensions or previously determined dimensions for the patient.
Regarding claim 11, Altman in view of Jackson and Cai teaches the system of claim 10, as set forth above. Cai further teaches wherein the automatic measurement comprises at least one of an area, a diameter, a length, or a compression percentage ([0053], “area estimate”, “lumen diameter”).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Jackson as applied to claim 1 above, and further in view of Huennekens et al. (US 20060241465, hereinafter Huennekens).
Regarding claim 12, Altman in view of Jackson teaches the system of claim 1, and a display screen as set forth above. Altmann in view of Jackson does not teach the screen display further comprises an external view of the body lumen.
However, 
Huennekens in a similar field of endeavor teaches the screen display (fig. 4, 501) further comprises an external view of the body lumen (enhanced radiological image 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann in view of Jackson to have the screen display further comprise an external view of the body lumen. The motivation to apply the known technique of having the screen display comprise and external view of the body lumen of Huennekens to the system of Altmann in view of Jackson would be to allow for the predictable results of tracking the probe in relation to the entire lumen.
Regarding claim 13, Altman in view of Jackson and Huennekens teaches the system of claim 12, as set forth above. Huennekens further teaches the screen display (fig. 4, 401) further comprises an indicator (marker artifact 420) identifying a location of the intraluminal image along a length of the body in the external view ([0054], “the marker artifact (derived from a fluoroscope image of a radiopaque marker near the probe 22 mounted on the distal end of the catheter 20) is superimposed upon/overlays the angiogram/roadmap background of the enhanced radiological image 410” the location of the marker 420 corresponds to the location of the image 400 in the lumen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann in view of Jackson and Huennekens to have the screen display comprise and indicator identifying a location of the intraluminal image. The motivation to apply the known technique of having the screen display comprise and indicator identifying a location of the intraluminal image of Huennekens to the system of Altmann in view of Jackson and Huennekens would be to allow for the predictable results of knowing where the ultrasound image was taken so the user can come back to that location at a later time.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Jackson as applied to claim 1 above, and further in view of Mienkina (US 20160000401).
Regarding claim 14, Altman in view of Jackson teaches the system of claim 1, and a display screen as set forth above. Altmann in view of Jackson does not specifically teach the screen display further comprises an instructional pane displaying at least one of status information about the system, instructions for operating the system, or instructions for moving the intraluminal imaging catheter through the body lumen.
However, 
Mienkina in a similar field of endeavor teaches the screen display (fig. 1, user interface 122) further comprises an instructional pane (fig. 1 the section of the user interface 122 where the instructions are displayed is considered to be the instructional pane) displaying at least one of status information about the system, instructions for operating the system, or instructions for moving the intraluminal imaging catheter through the body lumen ([0037], “instructions are output for display on a user interface in order to guide an operator through the selected protocol”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann in view of Jackson to have the screen display provide instructions for operating the system or moving the intraluminal imaging catheter through the body lumen. The motivation to do this would be to guide the operator through the procedure, as recognized by Mienkina ([0037]).

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Jackson and Dala-Krishna (US 20090005679).
Regarding claim 16, Altman in view of Jackson teaches system of claim 1, and the processor circuit as set forth above. Altmann in view of Jackson does not specifically teach the processor circuit is configured to identify at least one anatomical landmark in the plurality of intraluminal images, and wherein the processor circuit determining the orientation is based on the at least one anatomical landmark.
However, 
Dala-Krishna in the same field of endeavor teaches the processor circuit is configured to identify at least one anatomical landmark ([0093], “the processor recognizes that a structure exists at a particular location”) in the plurality of intraluminal ultrasound images ([0094], “with recognized surface and structure datasets from each image frame”), and wherein the processor circuit determining the orientation is based on the at least one anatomical landmark ([0095] describes comparing the recognized structure to a model and using the comparison to calculate the orientation of the transducer which also provides the orientation of the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann in view of Jackson to have the processor circuit be configured to identify at least one anatomical landmark in the plurality of intraluminal ultrasound images, and wherein the processor circuit determining the orientation is based on the at least one anatomical landmark. The motivation to do this would be to assist in the generation of three-dimensional images, as recognized by Dala Krishna ([0095]).
Regarding claim 18, Altmann teaches an intravascular ultrasound imaging system for use in peripheral vasculature (fig. 1, console 34 and fig. 1 shows the catheter in the aorta which is considered peripheral vasculature), the system comprising:
 an intravascular ultrasound imaging catheter (fig. 1, catheter 28) configured to obtain a plurality of intravascular ultrasound images (abstract explains that a plurality of ultrasonic images are acquired of the anatomical structure. Where the anatomical structure is the heart 24 in fig. 1 and the images are generated as a catheter moves through the heart [0166]. Additionally, see step 50 in fig. 3) during movement of the intravascular ultrasound imaging catheter through a peripheral blood vessel of a patient (claim 21 explains that the plurality of images are obtained as the catheter is moved through a lumen. The example in this case being one of the chambers of the hearts);
a processor circuit ([0155], “image processor 42”) configured for communication with the intravascular ultrasound imaging catheter ([0155], “reflected echoes are sent by transducers 40 over cables 33 through catheter 28 to an image processor 42”), wherein the processor circuit is configured to: 
receive the plurality of intravascular ultrasound images ([0109], “image processor generating a plurality of two-dimensional ultrasonic images of the target based on the signals transmitted by the ultrasonic sensor”) obtained by the intravascular ultrasound imaging catheter ([0155], “reflected echoes are sent by transducers 40 over cables 33 through catheter 28 to an image processor 42” fig. 2 shows the transducer is a part of the distal tip of the catheter 28);
determine an orientation with respect to the patient of each of the plurality of intravascular ultrasound images ([0155], “image processor 42 typically computes or determines position and orientation information” and [0188] discloses “icon 81 assists the physician in understanding the 3-D orientation of the projected image” and that icon 81 represents the anatomical structure being imaged which “is displayed with the same orientation as projected image 87 in real-time as catheter 28 is moved within the patient’s body”. By having icon 81 represent the anatomical structure being imaged Altmann is displaying the orientation of the image with respect to the anatomical structure of the patient, therefore the orientation of the image with respect to the patient is being determined); 
output, to a display (fig. 1, display 44) in communication with the processor circuit ([0169], “image processor displays one or more of these images to the physician”), a screen display comprising: 
an intravascular ultrasound image of the plurality of intravascular ultrasound images (fig. 6, [0188], “projected image 87” which is a projection of 2-D ultrasound image 85 also displayed in fig. 6, which was generated by the catheter 28, [0185], [0187]); and 
a directionality indicator (fig. 6, [0188], “orientation icon 81”) that points to a corresponding one or more of a plurality of directions with respect to the patient, based on the orientation of the intraluminal image (fig. 6, [0188], discloses the “orientation icon 81, typically having the shape of the imaged anatomical structure (a heart in this example, is displayed with the same orientation as the projection image 87 in real-time as catheter 28 is moved within the patient’s body” because icon 81 represents the anatomical structure being imaged within the patient the orientation of icon 81 is representative of the direction of the image plane with respect to the patient).
	Altmann does not specifically teach the directionality indicator comprises a shape different than the body lumen such that the directionality indicator does not depict the body lumen, wherein an arrangement of one or more symbols within the directionality indicator points to a corresponding one or more of a plurality of directions.
	However,
	Jackson in a similar field of endeavor teaches the directionality indicator comprises a shape different than the body lumen such that the directionality indicator does not depict the body lumen ([0050] and fig. 4A-4C discloses reference labels 84 that change relative to the image. The combination of the four reference labels is considered the directionality indicator which take up the shape of the image which is square and not the shape of the body lumen), wherein an arrangement of one or more symbols within the directionality indicator points to a corresponding one or more of a plurality of directions ([0050] and fig. 4A-4C show the symbols pointing to the corresponding directions. The A, P, Lat, and Med symbols 84 in the figures point to the Anterior, Posterior, Lateral, and Medical directions of the patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann to have the directionality indicator comprises a shape different than the body lumen such that the directionality indicator does not depict the body lumen. The motivation to apply the known technique of having the directionality indicator comprise a different shape than the body lumen of Jackson to the system of Altmann would be to allow for the predictable results of allowing for a generic shape that an individual not familiar with the body lumen being imaged will understand to be used.
	Altmann in view of Jackson does not specifically teach identifying at least one anatomical landmark in the plurality of intravascular images and determine the orientation of the plurality of intravascular images based on the at least one anatomical landmark.
	However, 
	Dala-Krishna in the same field of endeavor teaches identifying at least one anatomical landmark ([0093], “the processor recognizes that a structure exists at a particular location”) in the plurality of intravascular images ([0094], “with recognized surface and structure datasets from each image frame”) and determine the orientation of the plurality of intravascular images based on the at least one anatomical landmark ([0095] describes comparing the recognized structure to a model and using the comparison to calculate the orientation of the transducer which also provides the orientation of the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann in view of Jackson to identify at least one anatomical landmark in the plurality of intravascular images and determine the orientation of the plurality of intravascular images based on the at least one anatomical landmark. The motivation to do this would be to assist in the generation of three-dimensional images, as recognized by Dala Krishna ([0095]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793            

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791